Citation Nr: 0101195	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-08 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a prostate 
disorder.

3.  Entitlement to service connection for a pulmonary 
disorder, claimed as chest pain and shortness of breath.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


REMAND

The veteran served on active duty from January 1961 to 
November 1989.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the above claims.

In August 2000, a video-conference hearing was held before 
the undersigned Acting Board member making this decision who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2000).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107). 

Under the new law, VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)). 

Here, the veteran's service medical records disclose that he 
was treated for pneumonia in 1975 and 1978.  In 1979, he was 
evaluated for a severe obstructive disorder.  He was also 
treated for upper respiratory infections on several 
occasions.  Pulmonary function tests in July 1981 showed mild 
obstruction.  In 1985, the veteran was diagnosed as having 
probable chronic prostatitis.  Rule out prostatitis was 
diagnosed in February 1988.  The prostate was within normal 
limits on separation examination in November 1989.  The 
service medical records also show findings of elevated 
glucose, including on separation examination in November 
1989.

In light of the foregoing evidence, this case must be 
remanded in order to afford the veteran appropriate VA 
examinations and to obtain opinions as to the date of onset 
and etiology of any current diabetes mellitus and prostate 
and pulmonary disorders. 

Further, potentially relevant records have not been obtained 
by the RO.  VA has a duty to make reasonable efforts to 
obtain relevant records that the veteran adequately 
identifies.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).  The veteran has reported 
that he was treated by James T. Baker, M.D. as early as 1990 
or 1991; however, the treatment records from Dr. Baker 
currently associated with the claims folder are dated in 
1997.  The veteran also testified that he receives treatment 
from Dr. Leg.  Accordingly, there likely are pertinent 
records outstanding and these records should be obtained on 
remand.        

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Ask the veteran to specify where he 
has received treatment for diabetes 
mellitus, a prostate disorder, and a 
pulmonary disorder since his separation 
from service, then obtain complete 
clinical records of all such treatment 
from the identified sources.  The Board 
is particularly interested in the 
veteran's complete treatment records from 
James T. Baker, M.D. and Dr. Leg.

2.  After the above development has been 
completed, afford the veteran an appropriate 
VA examination in order to determine whether 
or not he has diabetes mellitus, and if so, 
the date of onset and etiology of the 
condition.  In particular, whether it is at 
least as likely as not that any current 
diabetes mellitus had its onset during active 
service or is related to any disease or 
injury in service, i.e., elevated glucose 
readings, should be addressed.  The claims 
folder and a copy of this remand are to be 
made available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All tests deemed necessary by 
the examiner are to be performed.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  

3.  Afford the veteran an appropriate VA 
examination in order to determine whether or 
not he has a prostate disorder, and if so, 
the date of onset and etiology of the 
condition.  In particular, whether it is at 
least as likely as not that any current 
genitourinary and/or prostate disorder had 
its onset during active service or is related 
to any disease or injury in service, i.e., 
prostatitis, etc., should be addressed.  The 
claims folder and a copy of this remand are 
to be made available to the examiner prior to 
the examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All tests deemed necessary by 
the examiner are to be performed.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  

4.  Afford the veteran an appropriate VA 
examination in order to determine whether or 
not he has a pulmonary disorder, and if so, 
the date of onset and etiology of the 
condition.  In particular, whether it is at 
least as likely as not that any current 
pulmonary disorder had its onset during 
active service or is related to any disease 
or injury in service, i.e., pneumonia, etc., 
should be addressed.  The claims folder and a 
copy of this remand are to be made available 
to the examiner prior to the examination, and 
the examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
tests deemed necessary by the examiner are to 
be performed.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  

5.  Review the claims folder and ensure 
the foregoing development action has been 
conducted and completed in full.  If the 
examination reports do not include 
adequate responses to the specific opinion 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).  Ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  

6.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.

7.  If the decision with respect to the 
claims remains adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


_______________________                    
P. M. DILORENZO
Acting Member Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


